EXECUTIVE EMPLOYMENT AGREEMENT

(PROMOTIONAL)

This Promotional Executive Employment Agreement (the “Agreement”), effective the
3rd day of October, 2005 (the “Effective Date”), by and between Tyson Foods,
Inc., a Delaware corporation (“Company”), and any of its subsidiaries and
affiliates (hereinafter collectively referred to as “Employer”), and WHITE, NOEL
(hereinafter referred to as “Officer”).

 

WITNESSETH:

WHEREAS, Employer is engaged in a very competitive business, where the
development and retention of extensive trade secrets and proprietary information
is critical to future business success; and

WHEREAS, Officer, by virtue of Officer’s employment with Employer, is involved
in the development of, and has access to, this critical business information,
and, if such information were to get into the hands of competitors of Employer,
Officer could do substantial business harm to Employer; and

WHEREAS, Employer has advised Officer that agreement to the terms of this
Agreement, and specifically the non-compete and non-solicitation sections, is an
integral part of this Agreement, and Officer acknowledges the importance of the
non-compete and non-solicitation sections, and having reviewed the Agreement as
a whole, is willing to commit to the restrictions as set forth herein;

NOW, THEREFORE, Employer and Officer, in consideration of the above and the
terms and conditions contained herein, hereby mutually agree as follows:

1.         Duties. Officer shall perform the duties of Group VP Fresh Meats Ops
& Comm Sales or shall serve in such other capacity and with such other duties
for Employer as Employer shall from time to time prescribe. Officer shall
perform all such duties with diligence and thoroughness. Officer shall be
subject to and comply with all rules, policies, procedures, supervision and
direction of Employer in all matters related to the performance of Officer’s
duties.

2.         Term of Employment. The term of employment hereunder shall be for a
period of five (5) years, commencing on the Effective Date and terminating on
the fifth anniversary of the Effective Date, unless terminated prior thereto in
accordance with the provisions of this

 

1

 



 

Agreement (the period from the Effective Date to the earlier of the fifth
anniversary of the Effective Date or any earlier termination of employment is
referred to herein as the “Period of Employment”). Notwithstanding the
expiration of the Period of Employment, regardless of the reason, and in
addition to other obligations that survive the Period of Employment, the
obligations of Officer under Sections 8 (b), (c), (d), (e), (f), (g), (h), and
(i) shall continue in effect after the Period of Employment for the time periods
specified in these sections.

3.         Compensation. For the services to be performed hereunder, Officer
shall be compensated by Employer during the Period of Employment at the rate of
not less than Four hundred fifteen thousand dollars and 00/100 ($415,000.00) per
year payable in accordance with Employer’s payroll practices, and in addition
may receive awards under Employer’s annual bonus plan then in effect, subject to
the discretion of the senior management of Employer. Such compensation will be
subject to review from time to time when salaries of other officers and managers
of Employer are reviewed for consideration of increases thereof.

4.         Participation in Benefit Programs. Officer shall be entitled to
participate in any benefit programs generally applicable to officers of Employer
adopted by Employer from time to time.

5.         Limitation on Outside Activities. Officer shall devote full
employment energies, interest, abilities and time (except for personal
investments) to the performance of Officer’s obligations hereunder and shall
not, without the written consent of the Chief Executive Officer or the General
Counsel of the Employer, render to others any service of any kind or engage in
any activity which conflicts or interferes with the performance of Officer’s
duties hereunder.

6.         Ownership of Officer’s Inventions.       All ideas, inventions, and
other developments or improvements conceived by Officer, alone or with others,
during Officer’s Period of Employment, whether or not during working hours, that
are within the scope of the business operations of Employer or that relate to
any of the work or projects of the Employer, are the exclusive property of
Employer. Officer agrees to assist Employer, at Employer’s expense, to obtain
patents on any such patentable ideas, inventions, and other developments, and
agrees to execute all documents necessary to obtain such patents in the name of
the Employer.

7.

Termination.

(a) Voluntary Termination. Officer may terminate Officer’s employment, including
Officer’s retirement, where appropriate pursuant to this Agreement at any time
by not

 

2

 



 

less than ninety (90) days prior written notice to Employer. Upon receipt of
such notice, Employer shall have the right, at its sole discretion, to
accelerate Officer’s date of termination at any time during said notice period.
Officer shall not be entitled to any compensation from Employer for any period
beyond Officer’s actual date of termination, and Officer’s Stock Options,
Performance Stock and Deferred Stock Award (each as hereinafter defined) shall
be treated as provided in the award agreements pursuant to which such rights
were granted.. Officer shall not be entitled to a bonus for the fiscal year of
the Employer in which such voluntary termination occurs.

(b) Employer Involuntary Termination. Employer shall be entitled, at its
election and with or without cause, to terminate Officer’s employment pursuant
to this Agreement upon written notice to Officer. Upon a termination by
Employer, Employer shall continue to pay Officer at the rate and in the manner
provided in Section 3 above for a period after the date of termination
equivalent to: (i) one (1) year if Officer has been employed by Employer for a
period of five (5) years or more; or (ii) six (6) months if Officer has been
employed by Employer for a period of less than five (5) years. In either event,
Employer shall treat Officer’s Stock Options, Performance Stock and Deferred
Stock Award as provided in the award agreements pursuant to which such rights
were granted. Officer shall not be entitled to any bonus for the fiscal year of
the Employer in which such voluntary termination by Employer occurs.

The Officer’s eligibility to receive benefits under this Section 7(b) shall be
conditioned upon (i) the Officer’s execution of a General Release and Separation
Agreement, and (ii) the General Release and Separation Agreement becoming
effective after the lapse of any permitted or required revocation period without
the associated revocation rights being exercised by Officer.

(c) Incapacity. If Officer is unable to perform Officer’s duties pursuant to
this Agreement by reason of disability, Employer may terminate Officer’s
employment pursuant to this Agreement by thirty (30) days written notice to
Officer. If Officer is unable to perform Officer’s duties pursuant to this
Agreement by reason of death, this Agreement shall immediately terminate.
Officer’s Stock Options, Performance Stock and Deferred Stock Award in the event
of a termination under this section shall be treated as provided in the award
agreements pursuant to which such rights were granted. In the event of Officer’s
death or disability, Officer, or

 

3

 



 

Officer’s estate as applicable, shall receive a prorated bonus for the portion
of time worked during the fiscal year of the Employer in which termination under
this Section 7 (c) occurs, based upon the bonus received by Officer during the
immediately prior fiscal year.

8. Additional Compensation, Confidential Information, Trade Secrets, Limitations
on Solicitation and Non-Compete Clause.

(a)      Officer shall receive, in addition to all regular compensation for
services as described in Section 3 of this Agreement, as additional
consideration for signing this Agreement and for agreeing to abide and be bound
by the terms, provisions and restrictions of this Section 8, the following:

(i)        An award of 18,559.5568 shares of Tyson Foods, Inc. Class A Common
Stock (“Common Stock”) subject to the terms and conditions of a restricted stock
grant agreement currently in use by the Employer for awards to officers
generally.

(ii)      During Officer’s Period of Employment on grant dates to be specified
by Employer consistent with Employer’s past practices for grants of options to
Employees generally, a grant of 40,000 options to purchase shares of Common
Stock, subject to the terms and conditions of the Tyson Foods, Inc. 2000 Stock
Incentive Plan (“Stock Plan”), and an option grant agreement currently in use by
the Employer for officers generally.

(iii)       On the first business day of each of the Company's 2006, 2007 and
2008 fiscal years, Officer shall receive a performance award payable in shares
of Common Stock (referred to herein as “Performance Stock”) having an annual
maximum aggregate value of $375,000.00 on the date of the award, subject to the
terms and conditions of the Stock Plan and the form of performance award
currently in use by the Employer for officers generally. Subject to the
satisfaction of the performance criteria set forth in the applicable performance
award agreement, the award made in 2006 shall vest two (2) business days after
the Company publicly releases its earnings for the 2008 fiscal year, the award
made in 2007 shall vest two (2) business days after the Company publicly
releases its earnings for the 2009 fiscal year, and the award made in 2008 shall
vest two (2) business days after the Company publicly releases its earnings for
the 2010 fiscal year.

 

(b)      Officer recognizes that, as a result of Officer’s employment hereunder
(and Officer’s employment, if any, with Employer for periods prior to the
Effective Date),

 

4

 



 

Officer has had and will continue to have access to confidential information in
multiple forms, electronic or otherwise, such confidential information including
but not being limited to trade secrets, proprietary information, intellectual
property, and other documents, data, and information concerning methods,
processes, controls, techniques, formulas, production, distribution, purchasing,
financial analysis, returns and reports (in addition if Officer is involved with
marketing, sales or procurement Officer has had and will continue to have access
to lists of customers, suppliers, vendors, and accounts, other sensitive
information and data regarding the customers, suppliers, vendors, services,
sales, pricing, and costs of Employer which are highly confidential and
constitute trade secrets or confidential business information) which is the
property of and integral to the operations and success of Employer, and
therefore agrees to be bound by the provisions of this Section 8, which Officer
agrees and acknowledges to be reasonable and necessary to protect legitimate and
important business interests and concerns of Employer. Officer acknowledges that
the information referred to above has independent economic value from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use. Officer
further acknowledges that Employer has taken all reasonable steps under the
circumstances to maintain the secrecy and/or confidentiality of such
information.

(c)     Officer agrees that Officer will not divulge to any person, nor use to
the detriment of Employer, nor use in any business or process of manufacture
competitive with or similar to any business or process of manufacture of
Employer, at any time during Period of Employment or thereafter, any of the
trade secrets and/or other confidential information of the Employer, whether in
electronic form or otherwise, without first obtaining the express written
permission of Employer. A trade secret shall include any information maintained
as confidential and used by Employer in its business, including but not limited
to a formula, pattern, compilation, program, device, method, technique or
process that has value, actual or potential, from its confidentiality and from
not being readily ascertainable to others who could also obtain value from such
information. For purposes of this Section 8, the compilation of information used
by Employer in its business shall include, without limitation, the identity of
customers and suppliers and information reflecting their interests, preferences,
credit-worthiness, likely receptivity to solicitation for participation in
various transactions and related information obtained during the course of
Officer’s employment with Employer.

 

5

 



 

 

(d)      Officer agrees that at the time of leaving the employ of Employer,
Officer will deliver to Employer, and not keep or deliver to anyone else, any
and all originals and copies, electronic or hard copy, of notebooks, memoranda,
documents, communications, and, in general, any and all materials relating to
the business of Employer, or constituting property of the Employer. Officer
further agrees that Officer will not, directly or indirectly, request or advise
any customers or suppliers of Employer to withdraw, curtail or cancel its
business with Employer.

(e)      During Officer’s Period of Employment with the Employer and for a
period of one (1) year after the expiration of the Period of Employment (it is
expressly acknowledged that this clause is intended to survive the expiration of
the Period of Employment), Officer will not directly or indirectly, in the
United States, participate in any Position in any business in Direct Competition
with the business of the Employer. The term “Direct Competition,” as used in
this section, shall mean any business that directly competes against any line of
business in which Officer was actively engaged during Officer’s employment with
Employer. The term “Position,” as used in this section, includes a partner,
director, holder of more than 5% of the outstanding voting shares, principal,
executive, officer, manager or any employment or consulting position with an
entity in Direct Competition with Employer, where Officer performs any duties
which are substantially similar to those performed by the Officer during
Officer’s employment with Employer. Officer acknowledges that a “substantially
similar” position shall include any position in which Officer might be able to
utilize the valuable, proprietary and confidential information to which Officer
was exposed during Officer’s employment with Employer. It is acknowledged and
agreed that the scope of the clause as set forth above is essential, because 1)
a more restrictive definition of “Position” (e.g. limiting it to the “same”
position with a competitor) will subject the Employer to serious, irreparable
harm by allowing competitors to describe positions in ways to evade the
operation of this clause, and substantially restrict the protection sought by
Employer, and 2) by allowing the Officer to escape the application of this
clause by accepting a position designated as a “lesser” or “different” position
with a competitor, the Employer is unable to restrict the Officer from providing
valuable information to such competing entity to the harm of the Employer.

(f)      Officer recognizes that Officer possesses confidential information and
trade secrets about other employees of Employer relating to their education,
experience, skills,

 

6

 



 

abilities, salary and benefits, and interpersonal relationships with customers
and suppliers of Employer. Officer recognizes that the information Officer
possesses about these other employees is not generally known, is of substantial
value to Employer in securing and retaining customers and suppliers, and was
acquired by Officer because of Officer’s business position with Employer.
Officer agrees that during Officer’s Period of Employment hereunder, and for a
period of three (3) years after the expiration of the Period of Employment (it
is expressly acknowledged that this clause is intended to survive, if
applicable, the expiration of the Period of Employment), Officer shall not,
directly or indirectly, solicit or contact any employee or agent of Employer,
with a view to or for the purposes of inducing or encouraging such employee or
agent to leave the employ of Employer, for the purpose of being hired by
Officer, any employer affiliated with Officer, or any competitor of Employer.
Officer agrees that Officer will not convey any such confidential information or
trade secrets about other employees to anyone affiliated with Officer or to any
competitor of Employer.

(g)     Officer acknowledges that the restrictions contained in this Section 8
are reasonable and necessary to protect Employer’s interest in this Agreement
and that any breach thereof will result in an irreparable injury to Employer for
which Employer has no adequate remedy at law. Officer therefore agrees that, in
the event Officer breaches any of the provisions contained in this Section 8,
Employer shall be authorized and entitled to seek from any court of competent
jurisdiction (i) a temporary restraining order, (ii) preliminary and permanent
injunctive relief, (iii) an equitable accounting of all profits or benefits
arising out of such breach, (iv) direct, incidental and consequential damages
arising from such breach; and/or (v) all reasonable legal fees and costs related
to any actions taken by Employer to enforce Section 8.

(h)     Employer and Officer have attempted to specify a reasonable period of
time, a reasonable area and reasonable restrictions to which this Section 8
shall apply. Employer and Officer agree that if a court or administrative body
should subsequently determine that the terms of this Section 8 are greater than
reasonably necessary to protect Employer’s interest, Employer agrees to waive
those terms which are found by a court or administrative body to be greater than
reasonably necessary to protect Employer’s interest and to request that the
court or administrative body reform this Agreement specifying a reasonable
period of time and such other reasonable restrictions as the court or
administrative body deems necessary. Further, Officer agrees that Employer shall
have the right to amend or modify this Section 8 as necessary to

 

7

 



 

comport with the determination of any court or administrative body that such
Section in this or a similar agreement entered into by Employer with any other
officer or manager of Employer is greater than reasonably necessary to protect
Employer’s interest.

(i) Officer further agrees that this Section 8, as well as the Sections 12 and
13 relating to choice of law and forum for resolution, are integral parts of
this Agreement, and that should a court fail or refuse to enforce the
restrictions contained herein in the manner expressly provided in Sections 8(a)
through 8(g) above, the Employer shall recover from Officer, and the court shall
award to the Employer, the consideration (or a pro-rata portion thereof to the
extent these provisions are enforced but the time frame is reduced beyond that
specified above) provided to and elected by Officer under the terms of Section
8(a) above (or the monetary equivalent thereof), its cost and its reasonable
attorney’s fees. Officer acknowledges that such award is not intended as
“liquidated damages” and is not exclusive to other remedies available to
Employer. Instead such award is intended to ensure that Officer is not unjustly
enriched as a result of retaining contract benefits not earned by Officer.

9. Termination for Egregious Circumstances. Notwithstanding any other provision
of this Agreement, including the terms of Section 7 hereof, Employer may, at its
sole and absolute discretion, terminate this Agreement, and Officer’s Period of
Employment hereunder without any payment, liability or other obligation, in the
event, (a) Officer engages in willful misconduct which results in injury to the
Employer, or (b) Officer is convicted of a job-related felony or misdemeanor.

10. Modification. Except as otherwise specified in this Section 10, this
Agreement contains all the terms and conditions agreed upon by the parties
hereto, and no other agreements, oral or otherwise, regarding the subject matter
of this Agreement shall be deemed to exist or bind either of the parties hereto,
except for (i) any pre-employment confidentiality agreement that may exist
between the parties, (ii) the stock grant(s) of 18,493.2039 shares and
22,554.1866 shares and 14,411.0276 shares granted on 12-26-00 and 8-18-03 and
10-4-04 (respectively) of Common Stock (the “Prior Stock Grant(s)”) awarded to
Officer under prior restricted stock grant agreement(s) (“Prior Agreement(s)”),
which stock grant(s) shall continue and vest pursuant to the terms of the Prior
Agreement(s) under which such grant(s) were made; and (iii) and the performance
stock grant(s), IF ANY, of up to 0 shares granted on n/a (respectively) of
Common Stock (the “Prior Performance Stock Grant(s)”) awarded to Officer under
prior performance

 

8

 



 

stock award agreement(s) (“Prior Performance Agreements”), which performance
stock grant(s) shall continue and vest pursuant to the terms of the Prior
Performance Agreement(s) under which such grants were made. The parties agree
that the continuation of the Prior Stock Grant(s) and Prior Performance Stock
Grants (if any) is additional consideration for the commitments made by Officer
in Section 8 of this Agreement. Except for the preservation of the Prior Stock
Grant(s) and Prior Performance Stock Grants (if any) as provided in this
Section, this Agreement is intended to cancel and supercede the terms of the
prior employment agreement between the Officer and the Company dated 10-4-04.
This Agreement cannot be modified except by a writing signed by both parties.

11. Assignment. This Agreement shall be binding upon Officer, Officer’s heirs,
executors and personal representatives and upon Employer, its successors and
assigns. Officer may not assign this Agreement, in whole or in part, without
first obtaining the written consent of the Chief Executive Officer of Employer.

12. Applicable Law. Officer acknowledges that this Agreement is performable at
various locations throughout the United States and specifically performable
wholly or partly within the State of Delaware and consents to the validity,
interpretation, performance and enforcement of this Agreement being governed by
the internal laws of said State of Delaware, without giving effect to the
conflict of laws provisions thereof.

13. Jurisdiction and Venue of Disputes. The courts of Washington County,
Arkansas shall have exclusive jurisdiction and be the venue of all disputes
between the Employer and Officer, whether such disputes arise from this
Agreement or otherwise. In addition, Officer expressly waives any right Officer
may have to sue or be sued in the county of Officer’s residence and consents to
venue in Washington County, Arkansas.

14. Acceleration Upon a Change in Control. Upon the occurrence of a Change in
Control (defined below) the restricted Common Stock, stock options, and
Performance Stock that have been granted to Officer pursuant to an award
agreement from the Employer under Sections 8(a)(i),(ii) and (iii), or which have
otherwise been previously granted to Officer under an award agreement from the
Employer; and which are unvested at the time of the Change in Control, will vest
sixty (60) days after the Change in Control event occurs (unless vesting earlier
pursuant to the terms of an award agreement). If the Officer is terminated by
the Employer other than for egregious circumstances during such sixty (60) day
period, all of the unvested restricted

 

9

 



 

Common Stock, stock options, and Performance Stock granted pursuant to such
award agreements will vest on the date of termination. For purposes of this
provision, a performance stock award that vests upon a Change of Control will
vest at the 100% or mid-level (not the 50% or 150% levels also expressed in the
Award). For purposes of this Agreement, the term "Change in Control" shall have
the same meaning as the term "Change in Control" as set forth in the Plan;
provided, however, that a Change in Control shall not include any event as a
result of which one or more of the following persons or entities possess,
immediately after such event, over fifty percent (50%) of the combined voting
power of the Employer or, if applicable, a successor entity: (a) Don Tyson; (b)
individuals related to Don Tyson by blood, marriage or adoption, or the estate
of any such individual; or (c) any entity (including, but not limited to, a
partnership, corporation, trust or limited liability company) in which one or
more individuals or estates described in clauses (a) and (b) hereof possess over
fifty percent (50%) of the combined voting power or beneficial interests of such
entity.  The Committee shall have the sole discretion to interpret the foregoing
provisions of this paragraph.  

15. Severability. If, for any reason, any one or more of the provisions
contained in this Agreement are held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision hereof, and this Agreement shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.

 

 

 

 

 

 

 

10

 



 

 

OFFICER ACKNOWLEDGES OFFICER HAS COMPLETELY READ THE ABOVE, HAS BEEN ADVISED TO
CONSIDER THIS AGREEMENT CAREFULLY, AND HAS BEEN FURTHER ADVISED TO REVIEW IT
WITH LEGAL COUNSEL OF OFFICER’S CHOOSING BEFORE SIGNING. OFFICER FURTHER
ACKNOWLEDGES OFFICER IS SIGNING THIS AGREEMENT VOLUNTARILY, AND WITHOUT DURESS,
COERCION, OR UNDUE INFLUENCE AND THEREBY AGREES TO ALL OF THE TERMS AND
CONDITIONS CONTAINED HEREIN.

 

 

/s/ Noel White

 

(Officer)

 

Dakota Dunes, SD

 

(Location)

 

10/7/05

 

(Date)

 

 

 

 

 

 

 

Tyson Foods, Inc.

 

 

 

 

By:

/s/ John Tyson

 

Title:

Chairman/CEO

 

 

 

 

 

 

 

11

 

 

 